Wm. Richard Knight, Jr., D.D.S. Texas State Board of Dental Examiners 2101 Mac Arthur Blvd., #110 Irving, Texas 75061
Re: Power of the State Board of Dental Examiners to terminate and remove a member of the Dental Laboratory Advisory Board.
Dear Doctor Knight:
On behalf of the Texas State Board of Dental Examiners you have asked:
  Does the Texas State Board of Dental Examiners have the power to terminate and remove a member of the Dental Laboratory Advisory Board who was previously appointed by [the Texas State Board of Dental Examiners], and, if so, under what circumstances?
The pertinent portion of article 4551f(6), V.T.C.S., reads:
  (b) There is hereby created the Dental Laboratory Advisory Board which shall be composed of six members appointed by the Texas State Board of Dental Examiners from the dental laboratory owners or managers and dental technicians registered with the Board, four of whom shall be dental laboratory owners or managers and two of whom shall be dental laboratory technicians who are not dental laboratory owners or managers. The members of the Dental Laboratory Advisory Board shall serve six (6) year staggered terms and of the first members appointed to such Board, two shall serve for two (2) years, two shall serve for four (4) years and two shall serve for six (6) years; the length of each term of those initially appointed shall be designated by the Texas State Board of Dental Examiners at the time of appointment. The Dental Laboratory Advisory Board shall advise the Texas State Board of Dental Examiners on all matters concerning dental laboratories and dental technicians. . . .
Plainly, the statute contemplates that members of the Dental Laboratory Advisory Board shall serve for staggered terms of a fixed duration. Members of the Dental Laboratory Advisory Board are civil officers. Attorney General Opinion H-877 (1976); Letter Advisory No. 63 (1973). Also, they are members of a state board within the meaning of section 30a, article 16 of the Texas Constitution authorizing such terms. See Attorney General Opinion M-505 (1969). Cf. Lower Colorado River Authority v. McCraw,83 S.W.2d 629 (Tex. 1935); Attorney General Opinion M-136 (1967).
Inasmuch as article 4551f(6) fixes the terms during which members of the Dental Laboratory Advisory Board are to serve, they may not be removed by the Board of Dental Examiners. See Dorenfield v. State, 73 S.W.2d 83 (Tex. 1934). Cf. Attorney General OpinionH-955 (1977). We need not reach the subsidiary question. See generally Attorney General Opinions H-790 (1976); H-648 (1975); H-534 (1975); H-253 (1974); H-226 (1974).
 SUMMARY
The Texas State Board of Dental Examiners does not have the power to terminate and remove a previously appointed member of the Dental Laboratory Advisory Board.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee